DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:   the term “transfected” should be changed to inserted. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delfin et al. (Sustaining Cardiac Claudin-5 Levels Prevents Functional Hallmarks of Cardiomyopathy in a Muscular Dystrophy Mouse Model. Molecular Therapy, Volume 20, July 2012) as evidenced by Wilmott et al. (A User’s Guide to the Inverted Terminal Repeats of Adeno-Associated Virus. Human Gene Therapy Methods, Volume 30, Dec 2019).
Regarding claims 1 and 2, Delfin teaches rAAV6-cldn5 vector (Materials and Methods) which is a type of AAV with a CMV promoter and mouse Claudin-5 gene inserted in its genome. The presence of at least two inverted terminal repeats (ITRs) within the genome of the AAV vector used by Delfin is evidenced by Wilmott that states “In an AAV vector, the ITRs flank a heterologous user-designed cassette, which is configured in a manner that is dependent on the intended application and performs important functions that govern the fate of the recombinant genome once within target cells” (page 206, left column last line) thus indicating the essential nature of ITR sequences in AAV function in gene therapy approaches.
Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quay et al. (WO 2004/098647, Effective filing date April 2003) as evidenced by Wilmott et al. (A User’s Guide to the Inverted Terminal Repeats of Adeno-Associated Virus. Human Gene Therapy Methods, Volume 30, Dec 2019).
Regarding claims 3 and 4, Quay teaches “a nucleic acid encoding a claudin-3” contained within “an adeno-associated virus vector” on page 4, para 3. They further teach that “the claudin gene is linked to a regulatory element such that its expression is under the control of the regulatory element” and “Regulatory element such as promoter, which can direct constitutive expression is also known in the art” page 7, para 2. The presence of at least two inverted terminal repeats (ITRs) within the genome of the AAV vector disclosed by Quay is evidenced by Wilmott that states “In an AAV vector, the ITRs flank a heterologous user-designed cassette, which is configured in a manner that is dependent on the intended application and performs important functions that govern the fate of the recombinant genome once within target cells” (page 206, left column last line) thus indicating the essential nature of ITR sequences in AAV function in gene therapy approaches.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rudraraju et al. (Regulation of blood-retinal barrier cell-junctions in diabetic retinopathy. Pharmacol Res. Volume 161, Available online August 2020) in view of Barker et al. (Subretinal delivery of adeno-associated virus serotype 2 results in minimal immune responses that allow repeat vector administration in immunocompetent mice. J Gene Med. Volume 11, June 2009). 
Rudraraju is a recent review detailing the role of blood-retinal barrier (BRB) integrity and the junctional proteins involved in BRB in diabetic retinopathies resulting in diabetic macular edema. In agreement with the applicant’s specification [00045], Rudraraju also teaches “Diabetic macular edema and proliferative DR are the advanced stages of the disease where BRB integrity is altered” (abstract). In a section on “The role of TJ claudins in the regulation of vascular permeability”, Rudraraju teaches Claudin-5 as an important target whose expression reduces during diabetic macular edema (“ongoing studies focusing on the BRB in pathologies that model diabetes and ischemia have identified loss of claudin-5 and increased vascular permeability, thus supporting the important role of claudin-5 in
BRB.” on page 4, right column, para 3, lines 12-15). Rudraraju also highlights that “Although current therapies are effective in improving the vision, a considerable percentage (40 %–50 %) of eyes with DME respond only partially to anti-VEGF treatment, demanding the need for novel therapies.”
Rudraraju does not disclose a method of delivering their disclosed target i.e. claudin-5 for treating diabetic macular edema.
Barker teaches a method of delivering gene therapy to the retina by “subretinal administration of AAV2” encoding “RPE65 and green fluorescent protein transgene” (Abstract: Methods). They also disclose that gene therapy clinical trials for retinal diseases using AAVs have been successful (reference 27 and 28) thus indicating that administering AAVs for treating retinal disorders is well-established.
Rudraraju and Barker are in the same field of endeavor as the instant application. Rudraraju and the instant application are in the field of research focused on diabetic retinopathies. Barker and the instant application are in the field of utilizing AAV-based gene therapy to treat retinal diseases. Thus, it would have been obvious to one of ordinary skill in the art to combine target disclosed in Rudraraju with the method disclosed in Barker with reasonable expectation of success in yielding a predictable method of administering a gene therapy for treating diabetic macular edema. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATASHA DHAR/Examiner, Art Unit 4161                                                                                                                                                                                                        
/JESSICA H ROARK/Primary Examiner, Art Unit 1643